The Supreme Court of the United States having, by its mandate of June 17, 1963, vacated the judgment of this court dated December 18, 1962, and remanded the case to this court with direction for further consideration in the light of Wong Sun v. United States, 371 U.S. 471, 83 S. Ct. 407, 9 L. Ed. 2d 441, and Ker v. California, 374 U.S. 23, 83 S. Ct. 1623, 10 L. Ed. 2d 726, it is ordered that counsel appear before this court on Tuesday, July 2, 1963, at 10 a.m. to he heard upon the terms and date for a reargument, if counsel desire a reargument, before further consideration of the appeal to this court.